MAY-18-2018       09:44           U.S. ATTORNEYS                        2126372620                P.003
                      Case 1:18-cr-00350-GBD Document 7 Filed 09/13/21 Page 1 of 2


                               •
    UNITED STATES MAGISTRATE COURT
    SOUTHERN DISTRICT OF NEW YORK
      -   - - -        - - -     -   - - - - -         -       -   - X
     UNITED STATES OF AMERICA
                                                                         SEALED ORDER
                      - V.   -
                                                                         18 Cr. 350   {GBD)
     CARLO ALLONI ,

                                       Defendant.
      -   -   -   -    - -   - - -     - - -   -   - - -       - -   X


                        WHEREAS an application was made in this Court on May

    17, 2018, by the United States of America, with the defendant's

    consent, for the sealing of filings and delayed docketing in the

    above-captioned case until further order by this Court; and
                                                                                              .
                        WHEREAS, the Court finds, based on the statements made

     j_n Court in support of the Government I s application, that active

    :i.nvestigations may be compromised if the Government's

    application is not granted;

                        IT IS HEREBY ORDERED that filings and other docket

    entries in the above-captioned case be maintained under seal

    until further order by this Court;

                        IT IS FURTHER ORDERED that no docket entries shall be

    made in the above-captioned matter until further order by this

    Court; and

                        IT IS FURTHER ORDERED that counsel for the defendant

    and the Gov ernment may be provided a copy of filings and


                                                           1
MAY-18- 2018   09:44        U.S. ATTORNEYS                           2126372620     P. 004
               Case 1:18-cr-00350-GBD Document 7 Filed 09/13/21 Page 2 of 2



     transcripts of proceedings in this matter without further order

     by   the Court.

     Dated: New York, New York
                May_, 2018



                  MAY 1 8 2018
                                             TH
                                             United States District Judge
                                             Southern District of New York




                                                                        •




                                               2




                                                                                  TOTAL P. 004
